
	
		I
		111th CONGRESS
		2d Session
		H. R. 5271
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2010
			Ms. Eddie Bernice Johnson of
			 Texas (for herself and Mr. Gene Green of
			 Texas) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend section 1877 of the Social Security Act to delay
		  by 2 years the expansion cut-off date imposed by the Patient Protection and
		  Affordable Care Act.
	
	
		1.2-year delay in PPACA cut-off
			 date on expansion of physician-owned hospitalsSection 1877(i) of the Social Security Act
			 (42 U.S.C. 1395nn(i)), as added by section 6001(a)(3) of the Patient Protection
			 and Affordable Care Act (Public Law 111–148) and as amended by section 10601(a)
			 of such Act and section 1106 of the Health Care and Education Reconciliation
			 Act of 2010 (Public Law 111–152), is amended in paragraphs (1)(A)(i) and
			 (3)(C)(iii), by striking December 31, 2010 and inserting
			 December 31, 2012 each place it appears.
		
